Citation Nr: 1822368	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987, and from December 1990 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for metabolic disorder, claimed as gastrointestinal problems/issues.  Jurisdiction of the case has subsequently transferred to the RO in Detroit, Michigan.

The Veteran testified before a Veterans Law Judge at a January 2013 Board hearing at the RO in Detroit, Michigan.  The Veterans Law Judge who held the hearing is no longer employed by the Board.  In a February 2016 letter, the Veteran was offered an opportunity to testify at another Board hearing.  In a February 2016 response, the Veteran advised the Board that she did not wish to appear for a new hearing, and that the Board should consider the case on the evidence of record.

The case was remanded the case in March 2014 for additional development, including providing the Veteran with a new VA examination.  

In April 2016, the Board issued a decision, which denied the Veteran's claim for service connection for a gastrointestinal disorder.

The Veteran appealed the Board April 2016 decision denying service connection for gastrointestinal disorder to the Court of Appeals for Veterans Claims (Court).  In September 2017, the Board issued a Memorandum Decision that set aside and remanded the Board decision.  The case is now returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2017 Memorandum Decision, the Court found that a May 2014 VA examination, on which the Board relied, did not comply with the terms of a March 2014 Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  But see Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (no Stegall violation when the examiner "substantially complied with the Board's remand order").  Substantial compliance with the terms of a remand is shown when the Secretary's actions "resolve the issue that required the remand order."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment, 13 Vet.App. at 146.  

Specifically, the Board's March 2014 remand order stated that a medical examiner should "discuss the conclusions set forth in the February 1993 letter that was sent to the [v]eteran identifying her gastrointestinal problems as possible Gulf War related illnesses."  Among other things, the February 1993 letter addressed the relationship between lactose intolerance and in-service exposure to hazardous environmental substances.  The May 2014 VA examination report, however, did not address whether the Veteran has lactose intolerance that is related to service.

Consequently, in compliance with the Court's Memorandum Decision, the case is remanded for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA outpatient treatment records for the Veteran, dated from October 2014 to the present, from the VA Medical Center in Saginaw, Michigan, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the March 2014 VA gastrointestinal disorders examination, if available, to determine the etiology of the Veteran's gastrointestinal disorders, specifically, her lactose intolerance.  If the March 2014 VA examiner is not available, an individual with the appropriate expertise may be assigned to address the requested opinion.  The claims file should be made available to the examiner to review in conjunction with the examination.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.

In light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, the examiner should provide an opinion as to (1) whether the Veteran currently has a gastrointestinal disorder manifested by lactose intolerance; and if so, (2) whether it is at least as likely as not (50 percent or greater probability) that the lactose intolerance is related to her military service, including exposure to environmental hazards during the Persian Gulf War.

Specifically, the examiner must discuss the conclusions set forth in a February 1993 letter that was sent to the [v]eteran identifying her gastrointestinal problems as possible Gulf War related illnesses.  In this regard, among other things, the February 1993 letter addressed the relationship between lactose intolerance and in-service exposure to hazardous environmental substances.

A complete rationale for all opinions expressed should be provided.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

